Name: Commission Regulation (EEC) No 3372/87 of 9 November 1987 on the supply of various consignments of cereals and rice to Angola as food aid
 Type: Regulation
 Subject Matter: plant product;  Africa;  cooperation policy;  trade policy
 Date Published: nan

 11 . 11 . 87 Official Journal of the European Communities No L 321 / 13 COMMISSION REGULATION (EEC) No 3372/87 of 9 November 1987 on the supply of various consignments of cereals and rice to Angola as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (2) lays down the list of countries and organiza ­ tions eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 30 June 1987 on the supply of food aid to Angola the Commission allocated to the latter country 11 100 tonnes of cereals ; 1 Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (3) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of milled long-grain rice and cereals to Angola in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable" in all Member States . Done at Brussels, 9 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (')  OJ No L 370, 30 . 12 . 1986, p . 1 and corrigendum OJ NQ L 42, 12 . 2 . 1987, p . 54 . (2) OJ No L 136, 26 . 5 . 1987, p. 1 . , 0 OJ No L 204, 25 . 7 . 1987, p. 1 . 11 . 11 . 87No L 321 / 14 Official Journal of the European Communities ANNEX I 1 . Operation No (') : 955/87 2. Programme : 1987 3 . Recipient : Angola (Edimba U.E.E., MinistÃ ©rio do Comercio Interno) 4. Representative of the rÃ ©cipient (2) : S.E. Mme Tavira, Ambassade d Angola, rue Franz Merjay 1 82, B- 1 180 Bruxelles : Tel . : 344 49 86 ; Telex : 63170 EMBRUX B 5. Place or country of destination : Angola 6. Product to be mobilized : Milled long-grain rice (not parboiled) 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 10) 8 . Total quantity : 1 875 tonnes (4 500 tonnes cereals) 9 . Number of lots : one 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 1 a)  marking on the bags in letters at least 5 cm high : 'ACÃ Ã O N? 955 / ARROZ / DONATIVO DA COMUNIDADE EUROPEIA A ANGOLA' 11 . Method of mobilization : Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Luanda 16. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment : 10 to 31 December 1987 18 . Deadline for the supply : 31 January 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 24 November 1987 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 December 1987 at 12 noon (b) period for making the goods available at the port of shipment : 1 to 31 January 1988 (c) deadline for the supply : 29 February 1988 22. Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (J) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22037 B. 25 . Refund payable on request by the successful tenderer (6) : Refund applicable on 24 November 1987 fixed by Regulation (EEC) No 3292/87 in Official Journal of the European Communities No L 309 of 31 October 1987, page 89 . 11 . 11 . 87 Official Journal of the European Communities No L 321 / 15 ANNEX II 1 . Operation No (') : 956/87 2. Programme : 1987 3 . Recipient : Angola (Transapro U.E.E., MinistÃ ©rio da Industria, CP 5816, Luanda, Angola ; Telex : 3120) 4 . Representative of the recipient (2) : S.E. Mme Tavira , Ambassade d Angola, 182, rue Franz Merjay, B-1180 Bruxelles ; Tel . 344 49 86, Telex 63170 EMBRUX B 5. Place or country of destination : Angola 6 . Product to be mobilized : common wheat flour 7 . Characteristics and quality of the goods (3) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II A 6)  Hagberg falling number of at least 160 . 8 . Total quantity : 4 818 tonnes (6 600 tonnes of cereals) 9 . Number of lots : 3 A : 3 000 tonnes B : 1 000 tonnes C : 818 tonnes 10 . Packaging and marking (4) : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under II B 2 a)  marking on the bags in letters at least 5 cm high : 'ACÃ Ã O N? 956 / FARINHA DE TRIGO / DONATIVO DA COMUNIDADE EUROPEIA A ANGOLA' 1 1 . Method of mobilization : Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing : Lot A : Lobito ; Lot B : Namibe ; Lot C : Luanda 16 . Address of the warehouse and, if appropriate, port of landing :  17 . Period for making the goods available at the port of shipment : A and B : 10 to 31 December 1987 ; C : 1 to 31 March 1988 18 . Deadline for the supply : A and B : 31 January 1988 ; C : 30 April 1988 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 24 November 1987 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 8 December 1987 at 12 noon (b) period for making the goods available at the port of shipment : A and B : 1 to 31 January 1988 ; C : 1 to 31 March 1988 (c) deadline for the supply : A and B : 29 February 1988 ; C : 30 April 1988 22 . Amount of the tendering security : 5 ECU/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders (5) : Bureau de l'aide alimentaire , Ã 1 attention de Monsieur N. Arend , bÃ ¢timent Berlaymont, bureau 6/73, 200 , rue de la Loi , B-1049 Bruxelles , Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 24 November 1987 fixed by Regulation (EEC) No 3292/87 in Official Journal of the European Communities No L 309 of 31 October 1987, p. 89 . i \ No L 321 / 16 Official Journal of the European Communities 11 . 11 . 87 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to contact by the successful tenderer : M. O Cuneen, DelegagÃ o CEE  6 rua Rainha Ginga Luanda (Tel . 39 30 38 , Telex : 3397 PROQUIM AN) (3) The successful tenderer shall supply to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable , relative to nuclear radiation , in the Member State concerned, have not been exceeded. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (5) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (6) Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex.